         Case 4:18-cv-00073-BMM Document 41 Filed 06/23/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

WILDEARTH GUARDIANS, et al.,
                                                     CV-18-73-GF-BMM
               Plaintiffs,
                                                   JUDGMENT
         vs.

US BUREAU OF LAND
MANAGEMENT, et al.,

               Defendants.


      This action came before the Court for determination on the record. A

decision has been rendered.

      IT IS ORDERED AND ADJUDGED that Judgment is entered in accordance

with the Court’s Order issued on May 1, 2020 (Doc. 39). Plaintiffs’ motion for

summary judgment is granted, and Defendants’ cross-motion for summary

judgment is denied. The findings of no significant impact identified in the Court’s

order are vacated; the identified leases are vacated; and this matter is remanded to

the Bureau of Land Management for further action consistent with this Court’s

Order.

      DATED this 23rd day of June, 2020.

                                       TYLER P. GILMAN, CLERK

                                       By:_________________

                                       Deputy Clerk
